 82308 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Employer's name appears as amended at the hearing.2The parties stipulated at the hearing that Hughes Aircraft Com-pany is a Delaware corporation engaged in the manufacture of aero-
space and related equipment at its facilities in El Segundo and Long
Beach, California, and that annually in the course and conduct of its
operations the Employer sells and ships goods and materials valued
in excess of $50,000 directly to customers located directly outside
the State of California and during the past 12 months has received
gross revenues in excess of $50,000.Hughes Aircraft Company and American Federa-tion of Guards Local Number 1, Petitioner.
Cases 31±RC±6942, 31±RC±6944, and 31±RC±
6950July 30, 1992ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe Petitioner's request for review of the Acting Re-gional Director's Decision and Order is denied as it
fails to raise substantial issues warranting review. A
copy of the Acting Regional Director's decision is at-
tached.We agree with the Acting Regional Director's con-clusion that the petition should be dismissed because
of the Employer's imminent cessation of its guard op-
erations through subcontracting and because of the
speculativeness of the Petitioner's contention that the
two subcontractors (Burns and Pinkerton) will become
joint employers with the Employer. In any event,
under its joint employer contention, the Petitioner
seeks, in effect, multiemployer bargaining units, which
the Board will not sanction without a showing that the
Employers have expressly consented to joint negotia-
tions or that they have by an established course of con-
duct unequivocally manifested an intent to allow group
collective bargaining to bind them. Greenhoot, Inc.,205 NLRB 250, 251 (1973). As the Acting Regional
Director noted, the Petitioner did not serve the sub-
contractors; thus neither is a party to this proceeding,
and neither, so far as appears, has expressed its con-
sent to multiemployer bargaining in the single unit
sought. The Employer clearly does not consent to such
an arrangement. See Lee Hospital, 300 NLRB 947(1990). For this additional reason, we affirm the Act-
ing Regional Director's dismissal of the petitions.APPENDIXDECISION AND ORDERUpon petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, which petitions were
duly consolidated for hearing by order of the Acting Re-
gional Director, a hearing was held before a hearing officer
of the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its authority in this proceeding to the
undersigned.Upon the entire record in this proceeding, the undersignedfinds:1. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2. The Employer1is engaged in commerce within themeaning of the Act and it will effectuate the purposes of the
Act to assert jurisdiction herein.23. The labor organization involved claims to represent cer-tain employees of the Employer.4. No question affecting commerce exists concerning therepresentation of certain employees of the Employer within
the meaning of Section 9(c)(1) and Section 2(6) and (7) of
the Act for the following reasons:The Petitioner seeks an election in three separate bargain-ing units (as amended at the hearing) consisting of all full-
time and regular part-time uniformed plant protection officers
and security receptionists employed by the Employer exclu-
sively or as a joint employer with others, at its El Segundo
North, El Segundo South, and Long Beach, California, facili-
ties, excluding all other employees and supervisors as de-
fined in the Act. The Employer contends that the petitions
should be dismissed on the basis that it will no longer em-
ploy any employees in the petitioned-for units after August
16, 1992, since commencing on that date it will subcontract
out all uniformed plant protection officer work and security
receptionist work.The evidence reflects that in or around August 1991, theEmployer's corporate security department was advised by
management that restructuring of operations would take
place, and that security was one of the departments which
was under mandate to achieve a 30 per cent reduction in op-
erating costs from its 1990 levels. The cost reduction wasviewed as a consequence of cutbacks in defense spending
and increased market competition. In October 1991, the secu-
rity department met to formulate concrete plans to achieve
this objective. Contracting out the plant protection services
was considered at this meeting as a means to achieve the
mandated 30 per cent reduction. On or about February 21,
1992, managers of the security department decided that the
uniformed plant protection and security receptionist functions
should be contracted out at its facilities which are the subject
of these petitions, and at some of its other facilities located
at Canoga Park, Manhattan Beach, Van Nuys Airport, Tor-
rance, Rancho Santa Margarita, Culver City and Westchester.The record reflects that in late February or early March of1992, the Employer sent detailed questionnaires to 17 guard
companies, 7 of which were subsequently sent requests for
proposals. Based on responses to the requests for proposals,
the companies under consideration were reduced to 4. The
Employer met in person with the companies in April 1992,
to discuss specifications.During this period, the Employer informed its plant protec-tion employees of ongoing events. For example, on Novem-
ber 26, 1991, February 26, 1992, and April 24, 1992, the
Employer circulated statements to said employees advising
them of ongoing restructuring efforts and the possibility of
contracting for outside services in order to effectuate cost re- 83HUGHES AIRCRAFT CO.3The Hearing Officer left the record open for receipt of two addi-tional Employer exhibits, the signed agreements with the two sub-
contractors, which were received as Employer's exhibits 11 and 12.
Additionally, the Employer submitted a third exhibit, its written noti-
fication to employees of the decision. Since the record was left open
only for the receipt of the two aforementioned agreements, I shall
reject the third, marked for identification as Employer's exhibit 13,
and place it in the rejected exhibit file.duction. On May 26, 1992, a final decision was made. TheEmployer advised employees of this fact and that the selec-
tion of a company or companies would be made by mid-June
1992.The evidence reveals that on June 5, 1992, the Employernotified its employees that the transition to the outside con-
tractors would be completed on August 16, 1992, and that
accordingly, employees would be subject to layoff between
August 3, and August 16, 1992. On June 9, 1992, the Em-
ployer met with the ``finalists'' of the contractors, advising
them that their bids were due June 18, 1992, at 3:00 p.m.,
and that an award of the bid would be made within 24 hours
after that time.The evidence further revealed that June 19, 1992, the Em-ployer signed agreements with two outside contractors to
provide the uniformed plant protection services.3The sub-contractors have agreed to a 30 to 45-day conversion period.The Board has consistently held that it will not conduct anelection at a time when a permanent layoff is imminent and
certain. In Larson Plywood Company, 223 NLRB 1161(1976), the Board decided that a corporate resolution to sellthe company assets within 90 days constituted an imminentand certain decision. In this case, it is clear that the Employ-
er's decision to subcontract has methodically been carried
forward and has achieved certainty in the execution of letters
of intent with subcontractors. The imminence of the decisionis likewise manifest. Employees have received notice of per-
manent layoff effective between August 3 to 16, 1992, a pe-
riod of less than two months from the date of the hearing
in this case.The Petitioner argues that once the subcontractors takeover their responsibilities, there may be a joint employer re-
lationship between the Employer and the subcontractors.
Since this event will not occur until mid-August, however,
it is too speculative at this point to make any determinations.
Mreover, the subcontractors were not parties to these pro-
ceedings and it is clearly premature to make any determina-
tions as urged by the Petitioner.Based on the foregoing and the record as a whole, in lightof the imminence and certainty of the Employer's decision
to permanently lay off employees in the petitioned-for units,
I have decided to dismiss the petitions herein. Concourse Vil-lage, 276 NLRB 12 (1985); Martin Marietta Aluminum Inc.,214 NLRB 646 (1974); M.B. Kahn Construction Co., 210NLRB 1050 (1974).Accordingly, IT IS HEREBY ORDERED that the petitionsfiled herein be, and they are, dismissed. Inasmuch as I have
decided to dismiss the petition, I find it unnecessary to de-
cide the other issues raised by the petition.